Citation Nr: 1040809	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active service from April 1966 to June 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2007, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In November 2007 decision, the Board denied entitlement to 
service connection for cardiovascular disability, to include as 
secondary to service-connected diabetes mellitus.  The Veteran 
appealed the Board's November 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2008, the 
Veteran's authorized representative and a representative of the 
VA Office of General Counsel, on behalf of the Secretary, filed a 
Joint Motion for Remand.  In an April 2008 Order, the Court 
granted the motion, vacated the Board's November 2007 decision, 
and remanded the matter to the Board for action consistent with 
the Joint Motion.  

In August 2008, the Board remanded this matter to obtain a 
medical opinion in compliance with the Joint Motion.  After 
obtaining a VA opinion, a December 2008 supplemental statement of 
the case denied the claim, which was then returned to the Board 
for further appellate consideration.  In April 2009, the Board 
again remanded the matter for compliance with the August 2008 
remand.  The RO completed the requested development and in a July 
2010 supplemental statement of the case continued the denial of 
the claim.  The case has now been returned to the Board for 
appellate review.  




FINDING OF FACT

The medical evidence is in equipoise on the question of whether 
the Veteran's currently demonstrated coronary artery disease is 
causally related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, coronary artery disease 
is secondary to service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, the 
Board finds that any error with regard to the VCAA duties to 
notify and/or assist is harmless.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2010); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Certain chronic disabilities, such as coronary artery disease, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level 
of severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  If all the evidence is in relative equipoise, 
the benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2009).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that service connection is warranted for 
coronary artery disease disability, to include as secondary to 
his service-connected diabetes mellitus.  As discussed above, in 
order to establish service connection on a direct basis, there 
must be evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  Post-service treatment records 
reflect that the Veteran was diagnosed with hypertension and 
hyperlipidemia as early as 2000, and he had a transient ischemic 
attack in April 2004.  He was initially diagnosed with coronary 
artery disease in March 2006, and underwent a triple off-pump 
coronary bypass at that time.  However, his service medical 
records are negative for any complaints of, or treatment for, a 
cardiovascular disability.  In this regard, the record reflects 
that on his discharge examination in May 1970, the examiner 
reported that his heart was normal.  The Board notes that in the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of a cardiovascular disability decades 
after the Veteran's separation from service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.  

With regard to service connection on a presumptive basis, the 
Veteran's cardiovascular disability must have become manifest to 
a degree of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, however, the medical evidence does not 
support a finding that the Veteran's cardiovascular disability 
manifested itself to a compensable degree within one year of his 
separation from service.  In fact, as stated above, the record 
reflects that the first reported manifestations of a 
cardiovascular disability was in 2000, which was decades after 
his discharge from military service.  Hence, the Board also finds 
that the evidence of record does not establish that the Veteran 
is entitled to service connection for a cardiovascular disability 
on a presumptive basis.  

With regard to the question of whether the Veteran's coronary 
artery disease is etiologically related to his service-connected 
diabetes mellitus, Dr. M. H., in a February 2006 letter, stated 
that the Veteran's "diabetes might be as least as likely as not a 
contributing factor for his heart disease, as diabetes can cause 
both macrovascular and microvascular disease.  [He] was diagnosed 
with diabetes before he was diagnosed with heart disease."

Upon VA examination in June 2006, the examiner reviewed the 
Veteran's claims file and opined that the Veteran's coronary 
artery disease was not caused by or a result of his diabetes.  In 
reaching this conclusion, the examiner stated that the veteran 
had coronary artery disease symptoms at the time of (or slightly 
before) his diagnosis of diabetes.  The VA examiner also 
indicated that there were no indications of diffuse heart disease 
affecting the microvasculature of the heart and that the Veteran 
did not have diabetic retinopathy or other evidence of 
microvascular problems.  

Another VA examination and opinion were obtained in July 2009.  
The examiner reviewed the file and stated that it was at least as 
likely as not that the Veteran's coronary artery disease was due 
to his service-connected diabetes mellitus.  The examiner 
explained that that Veteran's diabetes mellitus was diagnosed in 
2002 and that his coronary artery disease was diagnosed four 
years later in 2006.  He also noted that although the Veteran had 
other risk factors for coronary artery disease, including 
obesity, hypertension, and hyperlipidemia, his hypertension and 
hyperlipidemia had been fairly well-controlled on medications but 
that his diabetes mellitus appeared to be the overriding factor.  

The Board finds that the evidence of record is in relative 
equipoise on the question of whether the Veteran's currently 
diagnosed coronary artery disease is proximately due to his 
service-connected diabetes mellitus.  Consequently, by extending 
the benefit of the doubt to the Veteran, the Board concludes that 
service connection for coronary artery disease is warranted on a 
secondary basis.  See 38 C.F.R. §§ 3.102, 3.310, Gilbert, supra.  




ORDER

Service connection for coronary artery disease secondary to 
service-connected diabetes mellitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


